DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed November 23, 2021.  Claims 1-3, 5-9, 11 and 12 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the Title: LIGHT SENSOR WITH A HIGH SENSITIVITY USING A SIGMA-DELTA ANALOG TO DIGITAL CONVERTER AND SENSING METHOD THEREOF

Allowable Subject Matter
Claims 1-3, 5-9, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
as claimed, comprising: a light sensing element, configured to sense light during a measurement period to generate a first current; a first integrator, coupled to said light sensing element, configured to receive said first current and generate a first integration signal; and a sigma-delta analog-to-digital converter, coupled to said first integrator, configured to convert said first integration signal into a sensing value, more specifically in combination with wherein said sigma-delta analog-to-digital converter comprises: a second integrator, coupled to said first integrator, configured to generate a second integration signal according to said first integration signal; a reset circuit, coupled to said second integrator, configured to reset said second integrator; and a quantizer, coupled to said second integrator and said reset circuit, configured to make said reset circuit reset said second integrator while said second integration signal is greater than a preset value, and count times that said second integration signal is greater than said preset value during said measurement period, whereby to generate said sensing value.
Claims 2, 3 and 5-7 are allowed because of their dependency on claim 1.
In regards to claim 8, the prior art of record individually or in combination fails to teach a light sensing method as claimed, comprising the steps of: A. sensing light during a measurement period to generate a first current; B. integrating said first current to generate a first integration signal; and C. converting said first integration signal into a sensing value by a sigma-delta analog-to-digital converter; more specifically in combination with wherein said step C further comprises: C1. integrating first integration signal to generate a second integration signal; C2. while said second integration signal is greater than a preset value, returning said second integration signal to zero, and returning to step C1; and C3. counting times that said second integration signal is greater than said preset value whereby to generate said sensing value.
Claims 9, 11 and 12 are allowed because of their dependency on claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed November 23, 2021, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878